DETAILED ACTION
This action is responsive to the applicant’s amendment/arguments filed on December 16, 2021 for the reissue application control No. 16/845,526. In view of the amendment and arguments, the specification objection, the recapture rejection, the 112 rejection and the prior art rejection in the previous Office action are withdrawn. However, the claim objection is maintained for the reason set forth below. Further, in view of the applicant’s argument regarding the recapture rejection which the applicant asserts that new claims 19-24 are directed to a new, unrelated embodiment where this embodiment is distinct from an embodiment claimed in claims 1-18 and 25-29, a restriction is proper as set forth below. This action is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reminders
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,249,695 (the ‘695 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Claim Objections
	Claims 19-29 are objected to because of the following informality: 
Regarding new claims, MPEP 1453 (II), in relevant parts, states that:
II.    THE CLAIMS
….
 (A) For each claim that is being amended by the amendment being submitted (the current amendment), the entire text of the claim must be presented with markings as defined above;
(B) For each new claim added to the reissue by the amendment being submitted (the current amendment), the entire text of the added claim must be presented completely underlined;
….
Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the disclosure of the patent for the amendment (i.e., support for all changes made in the claim(s), whether insertions or deletions). The failure to submit an explanation will generally result in a notification to applicant that the amendment before final rejection is not completely responsive (see 37 CFR 1.135(c) ). Such an amendment after final rejection will not be entered.

In this instant case, claims 19-29 are objected to because:
a.	Claims 19-29 are new relative to the patent claims but they are not underlined as required. Also, they should be identified as “new” instead of “currently amended” or “previously presented”.

Appropriate correction is required.
Election/Restrictions
Newly submitted claims 19-24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
As pointed out in the applicant’s Remarks section on page 16, claims 19-24 are directed to an embodiment shown in Fig. 8 of the ‘695 patent whereas claims 1-18 and 25-29 are directed to an embodiment shown in Fig. 6A of the ‘695 patent. The applicant further indicates that embodiments shown in Fig. 6A and Fig. 8 are distinct and unrelated. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 19-24 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Status of the Claims
	The following is the current status of the claims: 
Claims 1-18 are original and claims 19-29 are new. Thus claims 1-29 are pending, among those, claims 1, 10, 19 and 25 are independent. Claims 19-24 are withdrawn from consideration.
Response to Arguments
Regarding the claim objection noted in the previous Office action:
On page 13 of the Remarks filed on 12/16/2021, the applicant indicates that explanation of support for each of the new claims is filed concurrently herewith, however, no paper was found.   

Allowable Subject Matter
 	Claims 1-18 are allowed and claims 25-29 are objected to.
Claims 1-9 are allowed because the prior art of record fails to teach or render obvious the inclusion of limitations that “the storage capacitor is formed in the same layer in the display as the semiconducting-oxide drive transistor” and “the semiconducting-oxide drive transistor is formed above the silicon switching transistor” as recited in claim 1.
Claims 10-18 are allowed because the prior art of record fails to teach or render obvious the inclusion of limitation that “the additional metal segment is formed in the same layer as the metal segment” as recited in claim 10.
Claims 25-29 contain allowable subject matter because the prior art of record fails to teach or render obvious the inclusion of limitations that “a conductor formed directly below the semiconducting oxide layer” and “the capacitor comprises a first terminal and a second terminal that is formed from an additional conductor separate from the conductor, and wherein the additional conductor is formed in the same layer as the conductor” as recited in independent claim 25.
 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the ‘092 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
 	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
 	These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is (571)272-1748.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm ET.
 	

 	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Nguyen/
Primary Examiner
CRU, AU 3991

Conferees:
/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991